IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-60402
                         Summary Calendar


MICHAEL HENRY HEARN,

                                           Petitioner-Appellant,
versus

EDDIE LUCAS, Commissioner, Mississippi Department
of Corrections; JAMES V. ANDERSON, Superintendent,
Mississippi State Penitentiary; TOMMY ROSS; MIKE MOORE,
Attorney General,

                                        Respondents-Appellees.
                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 4:97-CV-153-LN
                       - - - - - - - - - -
                           July 6, 1999

Before SMITH, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael Henry Hearn, Mississippi state prisoner # B34476,

has failed to comply with the order of a judge of this court to

pay a monetary sanction of $30 and to cease filing abusive

pleadings with the court.

     Hearn’s appeal is DISMISSED with prejudice and he is BARRED

from filing any further pleadings in this court until he has paid

the monetary sanction of $30.   See Theriault v. Silber, 579 F.2d
302, 303 (5th Cir. 1978).

     APPEAL DISMISSED; SANCTION IMPOSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.